Judgment, Supreme Court, New York County, entered December 23, 1977, dismissing certain causes of action in the consolidated amended complaint alleged against defendants-respondents, is affirmed, with $75 costs and disbursements of this appeal to respondents. (Previous appeal reported at 44 AD2d 671.) The complaint, now expanded to 62 pages from its original 46 pages, suffers from the same infirmities which caused us to dismiss the first complaint. Lanzi v Brooks (43 NY2d 778), decided in the interim, suggests a more lenient rule with respect to complaints attacked for failure to comply with the provision of CPLR 3016 (subd [b]) that in an action for fraud, "the circumstances constituting the wrong shall be stated in detail.” But as the Court of Appeals pointed out in Lanzi (p 780) the misconduct complained of must still "be set forth in sufficient detail to clearly inform a defendant with respect to the incidents complained of’. The present complaint still fails to inform the defendant with respect to the incidents complained of. We think this requirement is particularly important in relation to stockholders’ derivative actions in view of the well-known expense and complexities of such actions. (See Greenbaum v American Metal Climax, 27 AD2d 225.) Concur-Silverman, Lane and Markewich, JJ.